Case: 2:19-cv-03634-ALM-EPD Doc #: 5 Filed: 08/20/19 Page: 1 of 4 PAGEID #: 101

RELEASE AND SETTLEMENT AGREEMENT

 

ey RELEASE AND SETTLEMENT AGREEMENT (the “Agreement”) is executed effective 2s of

Septembe: 5 2014, by end between, Trust Beneficiary Ronald E Scherer, a Florida Resident hereinafter referred to
as the “Baneficlary” and Tha Roger L Scherer Trust(s).

WHEREAS, ceriaia disputes have arisen between the Trust(s) and the Beneficiary, 2s a result of a final
accounting as prepared by former Trustee JPMC and approved by the Common Pleas Court of Franklin County
substituting as the Franklin County Probate Court. The approval of the Court included a $6.2 million dollar
judgment agains: the Beneficiary for misappropriation of Trust(s) assets. The judgment claim against the
Beneficiary became an asset of the Trust in June of, 2013 after the Ohio Supreme Court refused certification to hear
issue of improper rulings by the Sheward Court.

WHEREAS, the parties hereto have agreed to fully scitle all such claims against the Beneficiary and other
Inatters uso the terms and conditions stated herein.

NOW THEREFORE, for 2 cash payment of $100.00 value received, and other good end valuable
consideration, the receipt ard adequacy of which are hereoy acknowledged, the parties hereto agree as follows:

1, Terms of Setticment. Subject to the conditions hereinafter set forth, and in exchange for 1.) The
assignment of all proceeds received after deduction for beneficiary time and costs incurred from the jadement related
nalpractice case agains: attorney Jim Wiles and the Wiles law firm, 2.) The assignment of all proceeds received
after deduction for beaefisiary time and costs incurred from the judgment re lated malpractice case rigats against
Attorney Elliot Good and the Good law firm and 3,} the intervention by the Trust(s) into the beneficiary tax case and
counter suit against the Fedacval Government 4.) the assignment of all proceeds received after deduction for
baneficlary tine and costs incurred from the outcome of the case to the Trust(s) (5.) the egresment of tits Trust(s) to
fund/pay af incurred litigation fezs and costs of all litigation (6.) the execution of ar option agreement to purchase
all (100%) of the stock of West Virginia Health Care Inc. (WVHC) an Ohio Corporation from the Beneficiary
(7) the agreament of the Trust(s) to timely finance and close on the stock of WVHIC as stated under the terms and

conditions in the option agreement (Exhibit B) attached herato (the "Settlement Payment"} have been met. The
‘Trust(s) agrees 25 follows:

a, Releases. (i) Release of Beneficiary Simultaneously with the receipt of the Settlement Payment,
(Exhibit B) the Trust(s) agree to execute and deliver the release attached as Exhibit A hereto and made a
part hereof:

(A) Forever releasing and discharging the Beneficiary, any and a!! of his respective/related
officers. directors, stockholders, agents, employees, subsidiaries, affiliates, successors, heirs,
personal representatives, and assigns (collectively, the "Released Persons") from any end all
claims, actions, causes of actions, and demands of the Trustee, whether known or unknown,
accrusd or unaccrued, rising out of or in any way relating to the false accounting of JPMC and the
judgment of the Court, and any and all other claims presently existing or that may arise in the
future, arising out of or in any way related to the Trust(s) judgment, including, without limitation,
all damages, obligations, liabilities, costs and expenses incurred or otherwise suffered by the
Trustee in connection therewith; specifically excluding, however, any claims for breach of

representation, wartanty, obligation or covenant by the Beneficiary contained in this Settlement
Agreement; and

b. Compromise of Claims. The parties acknowledge that this is a compromise settlement of the
judgment claim against the Benefi iciary, and that this Settlement Agreement i is being entered jnto to avoid
the potential expense and inconvenience of litigation. The Beneficiary in no way admits any liability with
respect to the foregoing and in fact, expressly denies any liability with respect thereto. In no event shall
anything contained herein be construed a3 an admission of liability on the part of any of the parties hereto,

ol
:

GOVERNMENT
EXHIBIT
/

 
Case: 2:19-cv-03634-ALM-EPD Doc #: 5 Filed: 08/20/19 Page: 2 of 4 PAGEID #: 102

c. Full and Complete Settlement. The Trust(s) acknowledges that the consideration described
herein is paid and received in full and complete settlement and satisfaction of all of the aforesaid claims.

actions, causes of action, demands, damages, costs and expenses which they may have against the Released
Persons. This Settlement Agreement is entered into freely and voluntarily by the parties with the approva!
and advice of counsel.

2. Representations and Warranties. The Beneficiary, jointly and severally. represents and warrant to the
Trustee as follows:

a. The Settlement Agreement has been duly executed and delivered by the Beneficiary and
constitutes the legal, valid and binding obligation of the Beneficiary and enforceable against them in
accordance with the terms hereof,

3. Confidentiality of Agreement. Except as otherwise required by la. or agreed to in this Agreement. each
party covenants and agrees not to disclose to third parties the terms of this Settlement Agreement

 

4, Miscellaneous

a, Binding Effect and Benefit. This Settlement Agreement shall inure to the benefit of the parties
hereto and the other Released Persons, and shall be binding upon, the parties hereto, and their respective heirs,
executors, administraors, personal representatives, successors and assigns.

». Modification, No provision contained herein may be modified, amended or waived excep: by
writen agreement or consent signed by the party to be bound thereby.

c. Headings and Captions. Subject headings and captions are included for convenience purposes
only and shall not affect tie interpretation of this Settlement Agreement.

d. Gender and Number, Throughout this Settlement Agreement, the masculine shall include the
feminine and neuter and the singular shall include the plural and vice versa as the context requires.

e. Entire Agreement. This document together with all exhibits and schedules referred to herein
constitutes the entire agreement of the parties and supersedes any and all other prior agreements, oral or written, with
respect to the subject matter contained herein.

f, Governing Law. This Settlement Agreement shall be subject to and governed by the laws of the
State of Ohio.

g. Counterparts. This Settlement Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which together shall constitute one and the same instrument.

h. Expenses. Each party shalt pay its own respective legal and other professional fees and other
expenses incurred in connection with the matters addressed herein.

TN WITNESS WHEREOF, the undersigned has executed this Settlement Agreement effective as of the day
and year aforesaid.

     

The Roger L Scherer Trust(s)

Its: BENEFICIARY

4
2
Case: 2:19-cv-03634-ALM-EPD Doc #: 5 Filed: 08/20/19 Page: 3 of 4 PAGEID #: 103

EXHIBIT "A"

RELEASE

KNOW ALL MEN BY THESE PRESENTS:

The Trust(s} for and in consideration of the payment of One Flundred Dollars ($100.00), the assignment of
receipt of net tigation proceeds and the Option Agreement attached hereto as Exhibit B the receipt and sufficiency
of which is hereby acknowledged, do hereby release and forever discharge Ronald E Scherer, his agents, servants,
employees, successors and assigns, and their respective heirs, personal representatives, affiliates, successors and
assigns, and any and all persons, firms or corporations Hable or who might be claimed to be liable, whether or nat
herein named, none of whom admit any liability to the undersigned, but all expressly denying liability, from any and
all actions, causes of action, claims and demands which the trust may now have or may hereafter have, arising out of
or in any way relating to any and all injuries and damages of any and every kind, to both person and property, and
also any and all injuries and damages that may develop in the future, as a result of or in any way relating to the
following settlement of judgment and/or the anticipated transaction accepted as the primary form of payntent.

it is understood and agreed that this payment is made and received in full end complete settlement and
satisfaction of the aforesaid actions. causes of action, claims and demands related to the judgment issued by the
Sheward Court and that this Release contains the entire agreement between the parties; and that the terms of this
Agreement are contractual and not merely a recital. Furthermore, this Release shall be binding upon the
undersigned, and his respective heirs, executors, administrators. personal representatives, successors and assigns.
This Release shall be subject to and governed by the laws of the State of Ohio

EXECUTED this 3" day of September, 2014.

The Roger L Scherer Trusi(s)

By: durlell —_ Its: TRUSTEE
Case: 2:19-cv-03634-ALM-EPD Doc #: 5 Filed: 08/20/19 Page: 4 of 4 PAGEID #: 104

EXHIBIT B
OPTION AGREEMENT
THIS AGREEMENT made and entered into this 5", day of September, 20!4 by and between The
Roger L. Scherer Trust(s} hereinafter referred to as (“Trust(s)") and Ronald E Scherer an individual
hereinafter referred to as (“Beneficiary”).

WHEREAS, Beneficiary desires to grant to the Trust(s) an option to purchase all (100%) of the
comman shares of West Virginia Health Care Inc. an Ohio Corporation as the “Settlement Payment” for 2
judgment claim of $6.2 million dollars held by the Trust(s) against its Beneficiary.

WHEREAS, the Trust(s) desires to settle ali its claims against the Beneficiary and has entered Into a
settlement agreement as of September 5", 2014 to accept the benefits of this option agreement subject to
the terms and conditions herein provided.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged and intending to be legally bound, the parties hereby agree as follows:

{t) The Beneficiary hereby grants to the Trust(s} an exclusive 24 morith option to purchase 100%
(750 Shares) of West Virginia Health Care, Inc. in return for a full and complete release of the
judgment held by the Trust(s)

(?) Concurrently with the execution and delivery of this Agreement the Trust(s) shall have:
a.) executed the Settlement Agreement.

b.) completed a full accounting review of the Trust(s), and engaged lazal counsel to advise
the Trust(s) on all legal matters relating to the equity ownership of assets of the trusts, their cost
basis, earned income, income distribution, tax issues and tax liability of equity ownership and
other Trust(s} accounting issues created by the JPMC final accounting and subsequent Court
ruling and judgment

c.) issued and funded a 36 month note payable in the amount of $250,000 to the West
Virginia Health Care Inc, to fund its expansion plans in the Sentor Health Care Industry,
(Exhibit A} to this agreement.

(3) The Trust(s) exercise of the option herein granted is conditioned upon the Trust(s) having
a.) obtained new permanent financing for the facility allowing transfer of the shares

b.) submitting a plan of actual distribution of assets and values of the Trusi(s) acceptable to
the Beneficiary and his representatives providing a proper resolution to the issues as defined in
‘2(b) above. .

(4) The term of this option shall be seven hundred and thirty days (730) days beginning on the date
hereof unless otherwise canceled by mutual agreement of the parties.

(5) Closing shall take place on or before September 5", 2017.

(6) At the request of the Trust(s), Beneficiary may at its sole discretion waive any of the
contingencies or extend the Option Agreement for an additional twelve (12) months.

IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the day and year
first written above,

Roger J/Scherep, Trust(s) Ro
By: (Trustee) By:
Sfenature

     

£¢&Beneficiary)
Signature
